Citation Nr: 0725293	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-16 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE


Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1989, and on active duty for training from June 2, 2001 to 
June 16, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the benefit on appeal. 

The veteran has raised the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 

FINDINGS OF FACT

In July 2007, prior to the promulgation of a decision in the 
appeal, the appellant withdrew his appeal of entitlement to 
an increased rating for a lumbosacral strain.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim for an increased rating for a lumbosacral strain have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant. 38 C.F.R. § 20.204. The appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal concerning the issue of entitlement to an 
increased rating for a lumbosacral strain is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


